DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-02-15 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Rangaraman_686 (US20180375686)
Claim(s) 1, 8, 15
Rangaraman_686 teaches
one or more processors; and	one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising: processor for executing instructions on computer readable medium <FIGs. 1E, 1F; para. 0084-0094, 0277>
	generating a user defined attribute (UDA) value corresponding to a set of attributes; (1) The device identifies a list of functions or path for a received functions based on the VNID inside the packet. (2) The device can include the VNID tag in the packet prior to forwarding to the destination. In both cases (1) and (2) implicitly the device would need to generate the VNID tag. The VNID tag functions and performs in an equivalent manner as the claimed UDA. Further, VNID corresponds to a list of functions (attributes) to be performed on the packet. <para. 0009, 0012-0013, 0019, 0247-0257>.
	receiving, at a network device, a packet having one or more packet conditions; Service node receives a packet from a client or server. The packet can include one or more tags, one of which can be a VNID tag that enables service tag switching such that a VNID tag corresponds to a list of functions.  Accordingly, the node can be configured to inspect the packet and determine whether or not all of the functional entities to which the packet was to be routed have already processed the packet (i.e., whether or not all the functions on the list corresponding to the packet's VNID tag has been performed on the packet). This determination for any given number of function(s) can be considered a condition of the packet. <FIG(s). 1A; para. 0253, 0258>.
	determining that the one or more packet conditions of the packet match the set of attributes of the UDA value; First functionality entity performs a first functions on the packet. The first functions being a function in a list of functions to be performed on the packet in accordance with the VNID. The device then determines whether the packet requires a subsequent function performed on it (i.e., is the list of the functions done or do we need to perform another function next on the list?) This determination includes a lookup to identify the list of functions to be performed on the packet and therefore is considered determining whether the packet condition match the list of functions associated with the VNID tag. <FIG(s). 7A; para. 0251, 0255, 0257-0258, 0260-0261>.
	assigning a UDA tag to the packet, Subsequent service tag is then included with the packet (assigned) then routed to a subsequent functional entity to perform a subsequent function on the list. <FIG(s). 1A, 7A; para. 0251, 0253, 0255, 0261>.
	wherein the UDA tag corresponds to the UDA value and is chained with one or more other UDA tags; and Subsequent service tag corresponds a function in the list of functions that correspond to the VNID tag, therefore the service tags can be considered to be corresponding with the VNID tag. The functional entities chain subsequent service tags to the packet in order to route the packet to functional entities in accordance with list of functions that need to be performed.  <FIG(s). 7A; para. 0247-0249, 0251, 0255, 0257>.
	taking an action on the packet based on the UDA tag. The device performs a list of functions on the packet based on at least one service tag. For example, each functional entity performs a function on the packet based on an ingress service tag. <FIG(s). 1, 7A; para. 0247-0257>.
Claim(s) 2, 9, 16
Rangaraman_686 teaches
	wherein the UDA tag remains with the packet as the packet travels within the network device. In a case where the list of functions only contains one function, the service tag corresponding to that function would be attached to the packet as it travels to the functionality entity within the device to perform the functions. Thereafter, it would be removed upon completion of the list and the packet is then forwarded to the destination. <FIG(s). 1A, 2A, 2B, 6, 7A, 7B; para. 0247-0276>.
Claim(s) 3, 10, 17
Rangaraman_686 teaches
	wherein the UDA tag remains with the packet as the packet travels through a network. In a case where the list of functions only contains one function, the service tag corresponding to that function would be attached to the packet as it travels to the functionality entity within the device to perform the functions. Thereafter, it would be removed upon completion of the list and the packet is then forwarded to the destination. The logical functional entities within the intermediate device can be considered a network (i.e., a network of logical functional entities within the intermediate device). <FIG(s). 1A, 2A, 2B, 6, 7A, 7B; para. 0068, 0247-0276>.
Claim(s) 5, 12, 18
Rangaraman_686 teaches
	creating a policy filter associated with the UDA value for application of a policy,  The intermediate device does not forward the packet to the destination until all the functions on the list of functions are completed. In one embodiment, the list is created to determine whether a particular function is done or not. This implementation can be considered a policy filter (i.e., the policy that the packet is forwarded until all functions are performed). <FIG(s). 2B; para. 0009, 0013, 0017, 0020, 0261, 0264, 0272, 0275-0276>.
the policy filter having requirements that match the set of attributes of the UDA value; and In one embodiment, the list is created to determine whether a particular function is done or not. This implementation can be considered a policy filter (i.e., the policy that the packet is forwarded until all functions are performed). Accordingly the policy's requirements are the list of functions associated with the VNID. <FIG(s). 2B; para. 0009, 0013, 0017, 0020, 0261, 0264, 0272, 0275-0276>.
	chaining the UDA value of the policy filter with at least one of the following:  <para. 0258>.
one or more other attributes. Subsequent service tag corresponds a function in the list of functions that correspond to the VNID tag, therefore the service tags can be considered to be corresponding with the VNID tag. The functional entities chain subsequent service tags to the packet in order to route the packet to functional entities in accordance with list of functions that need to be performed. In one embodiment the VNID tag is also attached to the packet. Therefore when the packet includes the VNID tag and service tag, they are considered chained. <FIG(s). 7A; para. 0247-0249, 0251, 0255, 0257-0258, 0265>.

Claim(s) 6, 13, 19
Rangaraman_686 teaches
	creating a policy filter associated with the UDA value for application of a policy,  The intermediate device does not forward the packet to the destination until all the functions on the list of functions are completed. In one embodiment, the list is created to determine whether a particular function is done or not. This implementation can be considered a policy filter (i.e., the policy that the packet is forwarded until all functions are performed). <FIG(s). 2B; para. 0009, 0013, 0017, 0020, 0261, 0264, 0272, 0275-0276>.
the policy filter having requirements that match the set of attributes of the UDA value; and In one embodiment, the list is created to determine whether a particular function is done or not. This implementation can be considered a policy filter (i.e., the policy that the packet is forwarded until all functions are performed). Accordingly, the policy's requirements are the list of functions associated with the VNID. <FIG(s). 2B; para. 0009, 0013, 0017, 0020, 0261, 0264, 0272, 0275-0276>.
	applying the policy to the packet when the UDA value associated with the policy filter matches the UDA tag of the packet. The "are functions on the list completed" policy only applies to the VNID value that is associated with the list of functions.  <FIG(s). 2B; para. 0009, 0013, 0017, 0020, 0261, 0264, 0272, 0275-0276>.
35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rangaraman_686 (US20180375686)
Claim(s) 4, 11
Rangaraman_686 teaches
assigning to the packet a plurality of UDA tags In a case where the list of functions only contains more than one function, there would be at least two service tags corresponding to the list would be attached to the packet as it travels to the functionality entities within the device to perform the functions.
In the embodiments discussed herein, Rangaraman_686 does not explicitly teach
the operations further comprising:
	assigning to the packet a plurality of UDA tags corresponding to a plurality of UDA values.
However, in other embodiments Rangaraman_686 teaches
	a plurality of UDA tags corresponding to a plurality of UDA values. In one case, any given service tag can be associated with a plurality of VNID IDs. For example, a VNID ID = 1 can correspond to the functions: load balancing, content rewrite and VNID ID = 2 can correspond to the functions: load balancing, firewall, and content switching, and VNID ID = 3 can correspond to the functions: firewall, content rewrite such that load balancing corresponds to both VNID ID 1 and 2 and firewall corresponds to both VNID ID = 2 and 3. <FIG(s). 1A, 2A, 2B, 6, 7A, 7B; para. 0013, 0019, 0068, 0247-0276>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Rangaraman_686, as discussed herein, with other embodiment(s) disclosed by Rangaraman_686. One skilled in the art would be motived to make this modification because:
“obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a known rational for obviousness.
known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art is a known rational for obviousness
(see MPEP 2141 and 2143).

That is with regards to the above, assigning a service tag to multiple VNID IDs would be an obvious design choice that one skilled in the art would peruse because having a one-to-one mapping such that a service tag can only be associated with one VNID ID would be too restrictive and un-robust. Accordingly, one skilled in the art would assign a service tag to multiple VNID ID if necessary. 


Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 7, 14, 20
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims require a compressed version of a matching field of a policy filter that reduces a lookup speed when a policy is applied against a packet.
Closest prior art COCIGLIO (US20180367432) teaches using a range of attributes in a selection policy that are smaller than ranges for an identification policy but does not teach a reduced lookup speed.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).


Relevant Cited References
US20180367432

Examiner’s Notes
sets
Claim(s) 1, 5-6, 8, 12-13, 15, 18-19
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The following arguments in the Reply have been fully considered and are persuasive:
USC112(f): The term claimed term “network device” is no longer interpreted under USC112(f) as the Reply has provided persuasive arguments and pointed out the term is directed to structure known in the art (e.g., para. 0025 of the Specification).
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art: 
The Reply argues that Rangaraman_686 does not teach “one or more packet conditions of the packet” as performing a function from a list of functions “is not the same as determining that "packet conditions" match the "set of attributes of the UDA value.” The Reply does not provide details or articulates reasoning as to why their argument is correct; effectively the argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, Examiner disagrees. A broadest reasonable interpretation of “determining that the one or more packet conditions of the packet match the set of attributes of the UDA value” can include determining a condition of whether a list of functions for a packet has been performed which is matched against the list of function associated with the VNID tag as discussed in the previous action and re-iterated herein for Rangaraman_686.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415